Citation Nr: 1507493	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-00 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to educational benefits under the Post-9/11 GI Bill program (Chapter 33, Title 38, United States Code).


ATTORNEY FOR THE BOARD

D. Bredenhorst



INTRODUCTION

The Veteran had active duty from February to September 2000 and served in the Reserve from August 1998 to September 2004 and in the National Guard from September 2004 to May 2010, which included periods of active duty training (ADT), annual training (AT), and active duty for training school (ADTS).

This appeal to the Board of Veterans' Appeals (BVA) is from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran has not had any active duty since September 10, 2001.


CONCLUSION OF LAW

The criteria for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. §§ 101, 3301, 3311, 3322 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for claims under Chapter 33, not the VCAA.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for educational assistance was incomplete.  Rather, as detailed below, the resolution of this case depends upon how many days during his military service were for training purposes.

The Board further notes that the provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so.  

He indicated on his Substantive Appeal that he wanted a Travel Board hearing, but he failed to appear and no new motion for a hearing has been received.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The governing law specifies that an individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3301 (West 2014); 38 C.F.R. § 21.9520(a) (2014). 

The Post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  See 38 C.F.R. § 21.9505 (2014).

The Veteran contends he is entitled to Chapter 33 education benefits due to serving 90 days or more after September 11, 2001 to September 3, 2010.  In support of his claim he submitted copies of orders he received from the Department of the Army from 2002 to 2004.  A review of these records show the Veteran was order to report for ADTS, ADT, and AT.

Unfortunately because all of these orders were for training purposes only as opposed to active duty, they do not qualify as the type of service required to be eligible for Chapter 33 education benefits.  

Other evidence of record indicates the Veteran does not have the requisite service for the desired educational benefits.  April 2012 correspondence from the Army NG GI Bill Support states the Veteran did not have qualifying service for Chapter 33 benefits while he was in the Army National Guard.  July 2012 correspondence from the U.S. Army Human Resources Command.

Additional evidence the RO obtained reflects the Veteran did not have any period of active duty in active components such as those for Chapter 33 purposes.  See Veterans Information Solution record.

Based on a careful review of the records, the Board finds the Veteran is not shown to have served the minimum 90 aggregate days of active duty after September 10, 2001 to be eligible for Chapter 33 benefits.

The Board is also aware that the requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).  However, these criteria are also not shown based on the record.

For the reasons stated above, the Board finds the Veteran is legally ineligible for educational assistance benefits under Chapter 33, Title 38, of the United States Code (Post-9/11 GI Bill benefits).  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Chapter 33 educational benefits under the Post-9/11 GI Bill program are denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


